DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the steps of the process (i.e. the admitting, the changing, and the sequentially cycling between phases) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  The Examiner notes that Fig. 1 includes a flow diagram with a pared down versions of the steps thereon.  However, the steps listed (S10, S20, and S30) do not sufficiently correspond to the steps of claim 1; in particular with respect to the first, second, and third phase of the step of changing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:
Claim 1 line 2 reads “stress, comprising” but is suggested to read --stress, the process comprising-- to better conform with current US practice.
Claim 7 line 4 reads “a gas-tight against” but is suggested to read --a gas-tight seal against-- to correct a typographical error.
The claims contain extraneous text in the footer which should be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. § 103 as being unpatentable over DE 102016122613 to Weyergans (herein Weyergans) in view of US Pat. Pub. 2017/0360649 to Hisdal et al (herein Hisdal).
Regarding claim 1, Weyergans discloses a process for improving physical appearance and for accelerating regeneration after physical stress (abstract, Page 3 para. 11 - Page 4 para. 1 of the machine translation, a copy of which is provided herewith), comprising the steps of:  5admitting at least one limb of a person into a chamber (a user places the lower half of their torso into the chamber 2, Paras. 5 and 7 on page 4, Fig. 1) connected to at least one turbo machine (blower 11, Para. 11 on page 4, Fig. 1), which is then sealed gas-tight (shutter 9 is used to seal the open front side 2c of the chamber 2 against the user’s body in a gas-tight arrangement, abstract, Para. 10 on page 4, Fig. 1); and changing a pressure in the chamber by alternatingly reducing the pressure in the chamber to a negative pressure relative to ambient atmospheric pressure and increasing the pressure in the chamber to an overpressure relative to ambient atmospheric pressure (blower 11 is controlled by controller 12 to apply both over- and under-pressure within chamber 2, relative to ambient pressure, Para. 12 on page 4), 10wherein a pressure difference between the negative pressure and the overpressure is between 30 mbar and 80 mbar (the under-pressure ranges between 10 mbar and 70 mbar below atmospheric, Para. 12 on page 4, and the over-pressure ranges from 10 mbar to 70 mbar over atmospheric, Para 1 on page 5, so the pressure values can be chosen such that the difference between the over- and under-pressures ranges from 30-80 mbar), the negative pressure and the overpressure meet the following conditions: the negative pressure is not more than 70 mbar below ambient atmospheric pressure (maximum under-pressure is 70 mbar, para. 12 on page 4) and the overpressure not more than 10 mbar above the ambient atmospheric pressure (over-pressure can be chosen at 10 mbar above atmospheric, Para. 1 on page 5), or 15the negative pressure is not more than 10 mbar below ambient atmospheric pressure (under-pressure can be chosen to be 10 mbar below atmospheric, Para. 12 on page 4) and the overpressure not more than 70 mbar above the ambient atmospheric pressure (the maximum over-pressure is 70 mbar above atmospheric, Para. 1 on page 5), a first phase of the step of changing includes short time periods, in which the negative pressure is maintained in the chamber for 5-9 seconds and the overpressure is maintained for 3-5 seconds, to boost arterial blood flow (“for arterial perfusion, the present negative pressure value is maintained for a period of time of three to nine seconds and the…preset excess pressure value is maintained for a period of three to nine seconds”, Para. 11 on page 3), 20a second phase of the step of changing includes medium length time periods, in which the negative pressure is maintained in the chamber for 11-17 seconds and the overpressure is maintained for 5-9 seconds, to boost venous return (“to improve venous return, the preset negative pressure value is maintained for a period of 11-17 seconds and the…preset pressure value is maintained for a period of 7-12 seconds”, Para. 1 on page 4), and the step of changing includes sequentially cycling between the first phase and the second phase within a time interval (controller 12 includes programs that adjust the duration of over- and under-pressure applied to the body to affect arterial blood flow and venous return, Para. 3 on page 4 and Para. 1 on page 5, the time interval being 20-30 minutes, Para. 3 on page 4).  Weyergans discloses adjusting the time periods of applied over-/under-pressure in discrete steps to affect blood flow, venous return, and lymphatic reflux (para. 3 on page 4); but Weyergans does not explicitly disclose long time periods, in which the negative pressure is maintained in the chamber for 17-23 seconds and the overpressure is maintained for 257-12 seconds, to boost lymphatic return.
However, Hisdal teaches a post-surgical obstruction treatment recovery device (Fig. 1) including long time periods, in which the negative pressure is maintained in the chamber for 20 seconds (negative pressure is applied to the tissue between 1 and about 20 seconds, Para. 68) and the overpressure is maintained for 258 seconds (negative pressure is released for a 2 to 15 second period, Para. 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure duration programs of the controller of Weyergans to include a longer time duration as taught by Hisdal in order to increase the blood flow in the limbs without risk of damage to the limb of the patient by holding blood stationary in the dilated vessels for too long (Hisdal Para. 68 lines 14-18).
Modified Weyergans discloses the claimed invention except for negative pressure being applied for 17-23 seconds and overpressure being applied for 7-12 seconds, but discloses 1-20 seconds and 2-15 seconds, respectively.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the application time of pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the application time of negative and positive pressure would perform equally as well at 17-23 seconds and 7-12 seconds.  In re Aller, 105 USPQ 233.
Modified Weyergans further discloses the third phase being cycled sequentially with the first and second phases (Weyergans controller 12 adjusts the duration of applied pressure for Weyergans short time period, Weyergans medium time periods, and Hisdal long time periods).
Regarding claim 2, the modified Weyergans discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Weyergans further discloses wherein the negative pressure is not more than 70 mbar below ambient atmospheric pressure (maximum under-pressure is 70 mbar, para. 12 on page 4) and the overpressure not more than 10 mbar above the ambient atmospheric pressure (over-pressure can be chosen at 10 mbar above atmospheric, Para. 1 on page 5).
Regarding claim 3, the modified Weyergans discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Weyergans further discloses wherein the negative pressure is not more than 10 mbar below ambient atmospheric pressure (under-pressure can be chosen to be 10 mbar below atmospheric, Para. 12 on page 4) and the overpressure not more than 70 mbar above the ambient atmospheric pressure (the maximum over-pressure is 70 mbar above atmospheric, Para. 1 on page 5).
Regarding claim 4, the modified Weyergans discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Weyergans further discloses wherein a pressure difference between the negative pressure and the overpressure is between 30 mbar and 50 mbar (the under-pressure ranges between 10 mbar and 70 mbar below atmospheric, Para. 12 on page 4, and the over-pressure ranges from 10 mbar to 70 mbar over atmospheric, Para 1 on page 5, so the pressure values can be chosen such that the difference between the over- and under-pressures ranges from 30-50 mbar).
Regarding claim 5, the modified Weyergans discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Weyergans does not disclose wherein the time interval is between 2 to 10 minutes.
However, Hisdal teaches a post-surgical obstruction treatment recovery device (Fig. 1) including wherein the time interval is between 2 to 10 minutes (a user inserts a limb into pressure chamber 102, Fig. 1, pressure therapy is applied for a short period of time such as 10 minutes, Para. 30).  
Weyergans discloses a treatment period of 20-30 minutes (Page 4 para. 3); but Weyergans lacks a detailed description of a time interval of 2-10 minutes.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to try a reduced application time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that time interval would perform equally as well at 2 to 10 minutes.  In re Aller, 105 USPQ 233.
Regarding claim 6, the modified Weyergans discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Weyergans further discloses wherein the step of admitting at least one limb of a 15person into a chamber includes admitting lower limbs or the lower limbs and a part of an abdomen of the person into the chamber (the lower half of the user’s limbs and body are supported in the chamber 2, Fig. 1).
Regarding claim 7, claim 7 recites essentially the same limitations as those found in claim 1.  For the sake of brevity, the rejection will not be repeated here as the previously applied art reads mutatis mutandis on claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
EP 1002510 to Weyergans, US 3,094,983 to Macleod, US 2016/0120735 to Weyergans, US 2010/0292619 to Redington et al, US 2016/0262971 to Doron et al, US 2006/0074362 to Rousso et al, US 2011/0152734 to Zamboni et al, US 2004/0024322 to Caspers, US 2002/0007836 to Weyergans, US 2008/0249593 to Cazzini et al, US 2003/0125649 to McIntosh et al, US 8,535,064 to Linton, US 11,259,985 to Elderstiern et al, US 4,836,192 to Abbate, US 10,940,075 to Elderstiern et al, US 11,110,021 to Laasanen et al, DE 19852328 to Weyergans, and WO 03099188 to Caspers each recite a device including a chamber to apply under-/over-pressure therapy to a portion of the body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785